DETAILED ACTION
This office action is responsive to applicant’s amendments for application 15/243,223 as submitted 20 July 2021 in which claims 34-80 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly teach or suggest the combination of limitations as a whole. In particular, limitations of the independent claims with the following technical features: 
specifying a desired dynamic function f to be computed; 

defining at least one node response function for the plurality of nodes, wherein the at least one node response function is defined to receive varying inputs over time at each node input and produce varying outputs over time at each node output; 

associating a plurality of temporal filters with the plurality of nodes, wherein at least one particular temporal filter of the plurality of temporal filters is associated with each node in the plurality of nodes; 

determining a system-specific synaptic filter H of the given computing system, wherein the system-specific synaptic filter H is one of a discrete time filter and a continuous time filter; 

determining a mapping function corresponding to the system-specific synaptic filter H, wherein the mapping function is selected from a plurality of potential mapping functions, wherein the plurality of potential mapping functions include a first set of mapping functions usable to account for discrete time synaptic filters and a second set of mapping functions usable to account for continuous time synaptic filters; 

determining a modified dynamic function f' based on the desired dynamic function f using the selected mapping function, wherein the modified dynamic function f' is determined to account for the system-specific synaptic filter H; 2 6761028Appl. No. 15/243,223 Amdt. Dated July 20, 2021 Reply to Office Action of April 27, 2021 

using the at least one node response function and the plurality of temporal filters to determine connection weights between the plurality of nodes in the artificial neural network to match the modified dynamic function f', wherein each connection weight is coupled to at least one of a corresponding node input or a corresponding node output and each connection weight is configured to be multiplied by at least one of the input received by the corresponding node input or the output produced by the corresponding node output; and 

operating the artificial neural network on the given computing system using the determined connection weights to compute the desired dynamic function f.

After conducting an updated search, the closest art is:
Zaystev et al., “Reconstruction of recurrent synaptic connectivity of thousands of neurons from simulated spiking activity” discloses delay and linear filtering for self-connection in neural networks with optimization of parameters for each neuron independently, see Figure 1 and Sect 2.4. Examiner cited this reference in the most recent office action and claims are amended in distinguishing over the art.
Piergiovanni et al., “Temporal attention filters for human activity recognition in videos” discloses dynamically adjusted temporal attention filters using RNN-LSTM. The filters are differentiable, however they are not particularly synaptic or evaluated per node/neuron. Examiner cited this reference in the most recent office action and claims are amended in distinguishing over the art.
Alvarez-Icaza Rivera et al., US PG Pub No 20150324684A1 IBM discloses permutative mapping for delays with neuromorphic hardware. Tables 2-3 finish detailing computation of delay and permutation for each neuron. This reference was previously cited and is considered among closest of available patent literatures.
Additional arts are identified with pertinent teachings relevant to state of the art which include: Soudry et al., “Memristor-Based Multilayer Neural Networks with Online Gradient Descent Training” discloses gated training for neuronal activation and incremental outer-products for synaptic circuits, see Fig 4; Gulcehre et al., “Dynamic Neural Turing Machine with Soft and Hard Addressing Schemes” discloses differentiable addressing; Chien et al., “Bayesian Recurrent Neural Network for Language 
However, the prior art of record fails to fairly tech or suggest, as a whole or in part, process for the limitations as already noted. The references do not concisely distill functionality of the application without resorting to improper hindsight, particularly in view of the thorough statistical analysis and scientific rigor developed by the specification, which the claims are read in light of. Accordingly, the rejection under 35 U.S.C. 103 is withdrawn. After a thorough search and examination of the present application, and in light of the prior art made of record, claims 34-80 are allowed. Language commensurate is found reflected in corresponding independent claims 50 and 67. Remaining claims depend from allowed claims and are thus allowable. Claims are renumbered 1-47.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHASE P. HINCKLEY/Examiner, Art Unit 2124          

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124